Citation Nr: 1200378	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-38 856	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Board remanded the claim to the agency of original jurisdiction for additional development.


FINDING OF FACT

The Veteran does not have hypertension that had its clinical onset during, or is related to, his active military service; nor was it caused or aggravated by service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service; hypertension is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through September 2007 and March 2011 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection, to include on a direct basis, a secondary basis, and as a result of exposure to herbicide agents such as Agent Orange.  The notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The March 2011 letter was sent pursuant to the Board's March 2011 remand.  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in October 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the September 2007 and March 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, including from the outpatient clinic in Gadsen.  More recent VA treatment records were obtained pursuant to the Board's March 2011 remand.  Additionally, in December 2007 and April 2011, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  The examination reports, along with a September 2011 opinion report, contain sufficient evidence by which to decide the claim, particularly regarding the origin of the Veteran's hypertension, the possible relationship to his military service, and the possible effects that his service-connected diabetes mellitus has on the hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  In October 2011, the Veteran indicated that he did not have any additional information or evidence to support his claim.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Initially, the Board notes that post-service VA treatment records show regular treatment for hypertension.  A diagnosis of hypertension was provided by VA examiners in December 2007 and April 2011.  Therefore, the evidence establishes the existence of the claimed disability.

The Veteran's service treatment records do not reference treatment for high blood pressure or a diagnosis of hypertension.  At his April 1967 enlistment examination, the Veteran reported that he did not have a history of high blood pressure.  His blood pressure reading was 128/70 at that time.  A chest x-ray was negative.  In an April 1967 dental questionnaire, the Veteran denied having high blood pressure.  At his January 1970 separation examination, the Veteran reported that he did not have a history of high blood pressure.  His blood pressure reading was 124/74 at that time.  A chest x-ray was negative.

The Veteran's personnel records document that he served in the Republic of Vietnam from May 1969 to January 1970.  Because there is no affirmative evidence to the contrary, the Board presumes that he was exposed to herbicide agents such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).

Although the Veteran was exposed to herbicide agents, hypertension is not one of the diseases listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  The Board notes that the provisions of 38 C.F.R. § 3.309(e) were amended during the pendency of the claim in order to include additional presumptive diseases.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  The additional diseases associated with exposure to herbicide agents pertain to chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.

The new provisions make clear that hypertension is not included in the term "ischemic heart disease."  Note 3 of section 3.309(e) expressly states that the term ischemic heart disease does not include hypertension.  See 75 Fed. Reg. at 53204-05 (explaining that hypertension is not part of the accepted medical definition of ischemic heart disease).  Consequently, service connection is not warranted for hypertension under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Other than exposure to Agent Orange, the Veteran has not identified any injury, disease, or event that occurred during his military service to which his hypertension could possibly be attributed.  Additionally, he has not identified any symptomatology that he may have experienced during service or continually since service.  Instead, the Veteran concedes that he was not diagnosed with hypertension until many years after service (in 2003) and began treatment for high blood pressure at that time.  In November 2004, the Veteran initially sought treatment through the Birmingham VAMC and Gadsen VA outpatient clinic.  The Veteran was diagnosed with hypertension and he reported that he was placed on blood pressure medicine approximately one year earlier when he was also initially diagnosed with diabetes mellitus.

Pursuant to the Board's March 2011 remand, a VA examiner addressed the question of the possible relationship between the Veteran's hypertension and his military service.  After conducting an examination in April 2011, the examiner provided an addendum opinion report in September 2011.  The examiner reviewed the claims file and gave the opinion that the Veteran's hypertension is less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner stated that hypertension was diagnosed in 2007 [sic], which was 37 years after the Veteran left the military.  

The September 2011 opinion is persuasive as it was made after a review of the claims file, with consideration of the Veteran's contention, and finds support in the record.  Although the date of diagnosis was 2003 rather than 2007, the examiner appeared to find the long gap between the Veteran's military service and the diagnosis of and treatment for hypertension to be important concerning the etiology of the disease.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  When the Veteran filed his claim in August 2007, he stated that he had been diagnosed with hypertension only recently.  He has not indicated that he had hypertension or any related symptomatology prior to 2003.  Thus, the over 30-year gap after service until hypertension was diagnosed weighs against the claim.

In regards to exposure to Agent Orange, VA has determined that the scientific and medical evidence overall does not establish a positive association between herbicide exposure and hypertension.  This determination was made primarily on the research conducted by the National Academy of Sciences (NAS).  See 75 Fed. Reg. 81332, 81333 (Dec. 27, 2010).  Although this determination applies specifically to whether hypertension is included as a presumptive disease in the provisions regarding herbicide exposure, the Veteran has not submitted or pointed to any evidence as to why his hypertension is due to herbicide exposure.  Without any evidence to support his claim other than the assertion of the claim itself, the Board finds that the Veteran does not have hypertension that had its onset during, or is related to, his active military service, to include as due to herbicide exposure.  This is so based on the September 2011 opinion and the over 30-year gap after service that hypertension was diagnosed.  Thus, service connection is not warranted for hypertension on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Combee, 34 F.3d at 1044-45.

Additionally, the Board notes that there is no objective evidence that hypertension manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, hypertension was initially diagnosed in 2003, which occurred over 30 years after service.  The evidence does not suggest that the Veteran had hypertension to a compensable degree as early as January 17, 1971-one year after separation from service.  Thus, service connection is not warranted for hypertension on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When the Veteran filed his claim, he primarily contended that service connection is warranted for hypertension on a secondary basis as a result of service-connected type II diabetes mellitus.  By a November 2006 rating decision, the Veteran was awarded service connection for type II diabetes mellitus.  Thus, he is service connected for the disability to which he attributes his hypertension.

The December 2007 VA examiner reviewed the claims file and examined the Veteran.  A diagnosis of hypertension was provided.  The examiner provided an opinion that the Veteran's hypertension is less likely as not (less than 50/50 probability) caused by or a result of his type 2 diabetes mellitus.  The examiner explained that there is no evidence of diabetic renal disease or any other condition related to diabetes mellitus that would cause hypertension.  The April 2011 VA examiner provided a similar opinion.  The examiner stated that the Veteran's essential hypertension is not caused by or a result of type II diabetes mellitus.  The examiner explained that diabetes mellitus is not a risk factor for hypertension and that there is no "cause and effect" relationship.

The two VA opinions are persuasive in the determination that there is no causal link between the Veteran's hypertension and his service-connected type II diabetes mellitus.  According to both examiners, such a relationship is not a medical possibility as there is no "cause and effect relationship."  There is no medical opinion linking the two diseases and the Veteran has not provided or pointed to any evidence that such a relationship is medically possible other than his assertion in filing the claim.

Even if there is no causal relationship, service connection may still be warranted if his service-connected type II diabetes mellitus aggravated his hypertension; i.e., made his hypertension chronically worse.  See 38 C.F.R. § 3.310(b).  The Board remanded the claim in March 2011, in part, for an examiner to address this aspect of the claim.  In the September 2011 VA opinion report, the April 2011 VA examiner gave the opinion that there is no aggravation because the hypertension is in good control with normal renal function.  This opinion is supported by the VA treatment records dated as recently as December 2010 as the Veteran's hypertension is noted to be adequately controlled and there is no indication of abnormal renal function.  Similar to the other theories of entitlement, the Veteran has not provided or pointed to any evidence that his service-connected type II diabetes mellitus aggravated his hypertension other than his assertion in filing the claim.

In consideration of the competent and probative medical opinion evidence, the Board finds that the Veteran does not have hypertension that was caused or aggravated by service-connected type II diabetes mellitus.  In view of this finding, the Board concludes that service connection is not warranted for hypertension on a secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

For each theory of entitlement, the Board has considered the Veteran's opinion on the matter but it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of his hypertension, including the possible relationship to herbicide exposure and type II diabetes mellitus.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  The medical examiners considered the theories and they were not endorsed.  Thus, the Board does not accord any evidentiary weight to the Veteran's opinions in this case.

For the foregoing reasons, the Board finds that the claim of service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


